DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
 
This action is responsive to the amendment filed on 10/30/2020. Claims 1-11 are pending in this application. Claims 1-2 and 4-6 have been amended. Claims 7-11 are added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldenburg et al. (DE1030081B3, previously cited and applied) in view of Klotten et al. (7,918,107).
Regarding claim 1, Waldenburg applied as alternative discloses a cyclone (8) for separation of a gas-liquid mixture in a vehicle air conditioning system with carbon dioxide as a refrigerant (noted that the limitation in preamble here has been considered as a recitation of intended use; it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987); see figures 1-5), the cyclone (8; see figure 3) comprising: 
an inlet (3) for the gas-liquid mixture,
a body of the cyclone (8; see figures 3) with a cylindrical inlet chamber (15; see figures 2-3), a cylindrical outlet chamber (the outlet chamber which associated with the termination wall of the cyclone 3; see figure 3), and at least one stationary vane (a spiral guide surface 19) in a shape of a helix for ensuring rotation of the gas-liquid mixture in the outlet chamber (see figure 3); and 
wherein the inlet (3) opens directly into the inlet chamber (15; see figures 2-3) of the body of the cyclone (8; see figures 1-5), wherein the inlet chamber (the cylindrical inlet chamber; see figures 2-3), the at least one stationary vane (a spiral guide surface 19) in the shape of a helix (spiral shape), the cylindrical outlet chamber (the outlet chamber which associated with the termination wall of the cyclone 3; see figure 3) are 
Though Waldenburg fails to disclose the inlet (3) is arranged substantially coaxially (noted that applicant defines the limitation “substantially coaxially” as a deviation from the cyclone axis in the range of 0 to 25 degrees) with an axis of the cyclone (8) however, the claimed angle range for the inlet is just a matter of design choice. In the instant case, in figures 1-2, Waldenburg discloses the inlet 3 includes two sections. The first section of the inlet (3) is inline or parallel (0 degree) to the axis of the cyclone and the second section of the inlet (3) deviates from the axis of the cyclone at an angle (see figures 1-2). Also, applicant fails to disclose the criticality of the claimed angle range would have solved any particular problem or achieved any particular result beside the claimed angle range for the inlet is used for taking in fluid. The angled inlet (3) of Waldenburg performs the same as the claimed inlet at the range 0 to 25 degree. Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention that the claimed range of 0 to 25 degree angled inlet can be achieved by modifying the angle between the inlet and the axis of the cyclone based on design choice (see MPEP 2144.04(IV) section A). 
However, Waldenburg fails to disclose a deflector facing towards the cylindrical outlet chamber of the body; wherein the cylindrical inlet chamber, the stationary vane, the cylindrical outlet chamber and the deflector are arranged sequentially in order in the cyclone with respect to the axis of the cyclone.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the cyclone of Waldenburg to incorporate a deflector disposed at the outlet chamber as taught by Klotten in order to help to separate gaseous and liquid refrigerant. Also, upon the modification, the modified cyclone provides the cylindrical inlet chamber, the stationary vane, the cylindrical outlet chamber and the deflector are arranged sequentially in order in the cyclone with respect to the axis of the cyclone.
Regarding claim 2, Waldenburg discloses an outlet from the at least one stationary vane (19) is oriented substantially perpendicular to the axis of the cyclone (8) and tangentially to a diameter of the cylindrical inlet chamber of the cyclone (8), and wherein the at least one stationary vane (19) is flat at an outlet end thereof (see figure 2-3).
Regarding claim 5, Waldenburg discloses a refrigerant accumulator (1) that contains a vessel (the space of the accumulator; see figure 2) comprising: a lid (2c); 
a bottom (2b); and 
a shell (2a), wherein the lid (2c) is coaxially connected to the cyclone (8) according to Claim 1, 
wherein an assembly of suction pipes (9; see figure 5) passes between the lid (2c) and the bottom (2b) to pipe away a gaseous refrigerant component (see figure 2), wherein the deflector (11, Klotten) is placed behind the outlet chamber (see figure 2 of 
an outer suction pipe (22a) for piping away the gaseous refrigerant component from the cyclone (8) and the deflector (11, Klotten) to the accumulation of oil (the bottom of the interior space of the accumulator; see figures 1, 3 and 5); and 
an inner pipe (23) for piping away the gaseous refrigerant component from the accumulation of oil (the bottom of the interior space of the accumulator) through the lid (2c) out of the accumulator (1; see figures 1, 3 and 5), wherein the inlet (15) passes through the lid (2c) substantially coaxially with the lid (2c) and the axis of the cyclone (8), and opens into the inlet chamber (see figures 1 and 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldenburg in view of Klotten as applied to claim 1 above and further in view of Yamaguchi et al. (DE10040770A1, previously cited and applied).
Regarding claim 3, Waldenburg discloses the cyclone (8) separates a gas from liquid fluid and/or liquid oil in an accumulator (see figures 1-5).
However, Waldenburg fails to explicitly disclose the fluid is carbon dioxide.
Yamaguchi teaches an accumulator is used to separate carbon dioxide into a liquid and gas by separating lubricating oil (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cyclone of Morse to MPEP 2143 section B).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldenburg in view of Klotten as applied to claim 1 above and further in view of Koster (2015/0345844, previously cited and applied).
Regarding claim 4, Waldenburg as modified discloses the cyclone is connected to a lid (2c) of one of a refrigerant accumulator or an accumulator (1), wherein the cyclone (8) is on a side of the cylindrical inlet chamber coaxially connected to the lid (2c) of the refrigerant accumulator or the accumulator (1; see figure 2), and the inlet for the gas-liquid mixture passes through the lid (2c) substantially coaxially with the lid (2c) and the axis of the cyclone (8), and opens into the cylindrical inlet chamber (see figures 2-3).
However, Waldenburg fails to disclose the accumulator with an internal heat exchanger.
Koster teaches an accumulator comprises an internal heat exchanger (15; see figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cyclone of Morse to incorporate an internal heat exchanger as taught by Waldenburg in order to improve gas-liquid separation by heating up the mixture.
Regarding claim 6, Waldenburg as modified discloses an accumulator (1) that contains an outer vessel (the space of the accumulator 1) comprising: a lid (2c); 

a shell (2a), wherein the lid (2c) is coaxially connected to the cyclone (8) according to Claim 1, 
wherein an assembly of suction pipes (9) passes between the lid (2c) and the bottom (2b) to pipe away a gaseous refrigerant component (see figure 2-5), wherein a deflector (11, Klotten) is placed behind the cylindrical outlet chamber (see figure 2 of Waldenburg and figure 3 of Klotten), wherein an accumulation of oil is provided at the bottom of the outer vessel (the oil is accumulated at the bottom of the space of the accumulator; see figure 2), and wherein the assembly of suction pipes (9) for piping away the gaseous refrigerant component (see figures 2-5) further comprises: 
an outer suction pipe (22a) for piping away the gaseous refrigerant component from the cyclone (8) and the deflector (11, Klotten) to the accumulation of oil (the oil is accumulated at the bottom of the space of the accumulator; see figures 1-3 and 5); and 
an inner pipe (23) for piping away the gaseous refrigerant component from accumulation of oil (the oil is accumulated at the bottom of the space of the accumulator; see figure 2) through the lid (2c) out of the accumulator (1; see figures 1, 3 and 5), wherein the inlet (15) passes through the lid (2c) substantially coaxially with the lid (2c) and the axis of the cyclone (8), and opens into the cylindrical inlet chamber (see figures 1 and 3).
However, Waldenburg fails to disclose the accumulator with an internal heat exchanger comprises an inner vessel, wherein internal heat exchanger is arranged between an outer wall of the inner vessel and an inner wall of the outer vessel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cyclone of Waldenburg to incorporate an internal heat exchanger and an inner vessel and the claimed location of the internal heat exchanger as taught by Koster in order to improve gas-liquid separation by heating up the mixture.
Regarding claim 7, Waldenburg as modified discloses the deflector (11, Klotten) faces towards an open end of the cylindrical outlet chamber (the outlet chamber which associated with the termination wall of the cyclone 3; see figures 2-3 of Waldenburg and figure 3 of Klotten).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments on the Remarks filed 10/30/2020 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely 
The newly applied reference Klotten teaches argued deflector limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/KUN KAI MA/Primary Examiner, Art Unit 3763